Name: Commission Regulation (EEC) No 1050/81 of 15 April 1981 fixing the export refunds on pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 4 . 81 Official Journal of the European Communities No L 110/5 COMMISSION REGULATION (EEC) No 1050/81 of 15 April 1981 fixing the export refunds on pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organi ­ zation of the market in pigmeat ('), as last amended by the Act of Accession of Greece (2), and in particular the first sentence of Article 15 (5) thereof, Having regard to Council Regulation (EEC) No 2768/75 of 29 October 1975 laying down general rules for granting export refunds on pigmeat and criteria for fixing the amount of such refunds (3), and in particular Article 5 (4) thereof, Whereas Article 15 of Regulation (EEC) No 2759/75 provides that the difference between prices on the world market for the products listed in Article 1 ( 1 ) of that Regulation and prices for these products within the Community may be covered by an export refund ; Whereas it follows from applying these rules and criteria to the present situation on the market in pigmeat that the refund should be fixed as set out below ; Whereas facilities exist at present for the export of live pigs falling within subheading 01.03 A II b), and for certain products falling within subheading 02.01 A III ; whereas a refund should be fixed for these products taking particular account of the conditions of competition for Community exporters on world markets ; Whereas the European Council has agreed to enable Poland to purchase certain quantities of pigmeat in the Community ; whereas, in order to achieve this aim , it seems appropriate to fix a special refund for that destination and to acquire advance-fixing for control purposes ; Whereas, it is necessary to waive the provisions on the issue of advance-fixing certificates laid down in Regu ­ lations (EEC) No 3183/80 (4), (EEC) No 858/78 ( 5) and (EEC) No 2910/80 (6) ; Whereas , in the case of products falling within sub ­ headings 02.06 B I b) 3 bb) and 6 bb), the refund should be limited to an amount which takes account of the qualitative characteristics of each of the products falling within these subheadings and of the foreseeable trend of production costs on the world market ; Whereas, if existing export outlets for products falling within subheadings 02.06 B I b) 3 aa), 4 aa), 5 aa) and 6 aa) are to be available in the future , the refund should be comparable to that granted for dried or smoked products ; Whereas, in the case of certain typical Italian products falling within subheading 02.06 B I b) 3 bb) and 7 bb) and if the Community is to continue to take part in international trade, the refund must take account of the conditions of access to the world market ; Whereas , in the case of products falling within sub ­ headings 02.06 B I b) ex 7 , the refund should be granted solely in respect of products of a quality comparable with that of products falling within subheadings 02.06 B I b) 3 , 4 and 5 ; Whereas, because of the conditions of competition in certain third countries , which are traditionally major importers of products falling within subheadings ex 16.01 A, ex 16.01 B I and II , ex 16.02 A II , ex 16.02 B III a) 2 aa) 11 , 22, 33 , bb) and cc), the refund for these products should be fixed so as to take this situation into account ; whereas , however, the refunds should be differentiated for cooked and uncooked products within subheadings 16.02 B III a) 2 aa) 11 , 22 and 33 ; Whereas , as from 1 February 1981 , composite food products (including prepared dishes), the meat content of which is mainly made up of sausage, fall within heading No 16.01 ; whereas steps should be taken to ensure that the refund is granted only for the net weight of animal proteins and fat contained in the said preparations ; Whereas since economically significant quantities of other pigmeat products are not being exported at present , there is no need to fix a refund for these products ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, (') OJ No L 282, 1 . 11 . 1975, p . 1 . 0 OJ No L 291 , 19 . 1 1 . 1979 , p . 17 . 0 OJ No L 282, 1 . 11 . 1975, p . 39 . (4) OJ No L 338 , 13 . 12 . 1980, p . 1 . 0 OJ No L 116, 28 . 4 . 1978 , p . 18 . (&lt;) OJ No L 302, 12 . 11 . 1980 , p . 13 . No L 110/6 Official Journal of the European Communities 22 . 4 . 81  Special refund Poland  Regulation (EEC) No 3283/80 or (EEC) No 200/81 ', HAS ADOPTED THIS REGULATION : Article 1  SÃ ¦rrestitution Polen  forordning (EÃF) nr. 3283/80 eller (EÃF) nr . 200/ 81 ',  'Sondererstattung Polen  Verordnung (EWG) Nr. 3283 /80 oder (EWG) Nr. 200/81 ', The list of products on which the export refund referred to in Article 15 of Regulation (EEC) No 2759/75 is granted, and the amount of that refund, shall be as set out in the Annex hereto .  Restitution spÃ ©ciale Pologne  rÃ ¨glement (CEE) n0 3283 /80 ou (CEE) n0 200/81 ',Article 2  Ã Ã ¹Ã ´Ã ¹Ã ºÃ ® Ã µÃÃ ¹Ã Ã Ã Ã ¿Ã Ã ® Ã Ã ¿Ã »Ã Ã ½Ã ¯Ã ±  Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  ( Ã Ã Ã  ) Ã ±Ã Ã ¹Ã ¸ . 3283/80 Ã ® ( Ã Ã Ã  ) Ã ±Ã Ã ¹Ã ¸ . 200/8 Ã ,  Restituzione speciale Polonia  regolamento (CEE) n . 3283/80 o (CEE) n . 200/81 ',  Bijzondere restitutie Polen  Verordening (EEG) nr . 3283/80 of (EEG) nr. 200/81 '. 1 . Notwithstanding Regulations (EEC) No 3183/80 , (EEC) No 858 /78 and (EEC) No 2910/80 , the refund fixed in the Annex for products for export to Poland shall be granted subject to the following conditions : (a) advance fixing of the refund shall be obligatory ; (b) the application for the advance-fixing certificate must be accompanied by a certified copy of a contract for sale of pigmeat made by the applicant with the competent Polish authorities after the entering into force of the present Regulation ; (c) advance-fixing certificates shall be issued on the fifth working day after the application was lodged, provided no special measures are taken during that period ; (d) the security for advance-fixing certificates shall be 32 ECU per 100 kilograms ; (e) space 13 of the application and of the advance ­ fixing certificate shall bear one of the following expressions : 2 . Member States shall each working day before 5 p.m . by telex inform the Commission on the applica ­ tions lodged for certificates for advance-fixing of the refunds referred to in paragraph 1 , indicating the quantities of each application . The Commission shall take a decision to stop issue of advance-fixing certificates when the total quantity for which applications have been made reaches 35 000 tonnes . In the case where the quantity applied for exceeds 35 000 tonnes the Commission shall take the neces ­ sary steps to ensure that the quantity provided for is not exceeded .  'Poland ,  'Polen ',  'Pologne ',  TloXwvla',  'Polonia' ; Article 3( f) the certificate requires export to Poland ; (g) space 18 of the advance-fixing certificate shall bear one of the following expressions : This Regulation shall enter into force on 1 May 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 April 1981 . For the Commission Poul DALSAGER Member of the Commission 22 . 4 . 81 Official Journal of the European Communities No L 110/7 ANNEX to the Commission Regulation of 15 April 1981 fixing the export refunds on pigmeat (ECU/100 kg) CCT heading No Description Refund net weight 01.03 Live swine : A. Domestic species : II . Other : b) Other 10 00 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02, 01.03 , or 01.04, fresh, chilled or frozen : A. Meat : III . Of swine : a) Of domestic swine : 1 . Carcases or half carcases , with or without heads, feet or flare fat : (aa) Carcases or half carcases without heads, fore feet and flare fat :  For exports to Poland 65 00  Other destinations 20-00 (bb) Other 20-00 2 . Hams and cuts of hams, unboned (bone-in) 22-00 3 . Shoulders (fores) and cuts of shoulders , unboned (bone-in) 22-00 4 . Loins and cuts of loins, unboned (bone-in) 22-00 5 . Bellies (streaky) and cuts of bellies : (aa) Boned or boneless , derinded and defatted, with a maximum layer of 7 mm fat, frozen (a) 19-00 (bb) Other 19-00 6 . Other : ex aa) Boned or boneless and frozen : ( 11 ) Hams, shoulders and loins and cuts thereof, derinded and defatted , with a maximum layer of 3 mm fat (a) 37-00 (22) Other hams, shoulders and loins and cuts thereof (a) 22-00 ex bb) Other : ( 11 ) Hams, shoulders and loins and cuts thereof (a) 22-00 No L 110/8 Official Journal of the European Communities 22 . 4. 81 (ECU/100 kv) CCT heading No Description Refund net weight 02.06 Meat and edible meat offal (except poultry liver), salted , in brine , dried or smoked : B. Meat and edible meat offals of domestic swine : I. Meat : b) Dried or smoked : 2 . Bacon sides , spencers , % sides or middles : cc ) 3/4 sides or middles 28-00 3 . Hams and cuts of hams, unboned (bone-in ) : aa) Slightly dried or slightly smoked 32-00 bb) Other : ( 11 ) 'Prosciutto di Parma', 'Prosciutto di San Daniele ' (b) 64-00 (22) Other 47-00 4 . Shoulders (fores) and cuts of shoulders , unboned (bone-in) : aa) Slightly dried or slightly smoked 28-00 5 . Loins and cuts of loins , unboned (bone-in ) : aa) Slightly dried or slightly smoked 32-00 6 . Bellies (streaky) and cuts of bellies : aa) Slightly dried or slightly smoked 22-00 bb) Other 22-00 7 . Other : ex aa ) Slightly dried or slightly smoked : ( 11 ) Hams, shoulders and loins , pieces thereof 32-00 ex bb) Other : ( 11 ) ' Prosciutto di Parma', ' Prosciutto di San Daniele ', pieces thereof (b) 64-00 (22) Hams, shoulders and loins , pieces thereof 47-00 ex 16.01 Sausages and the like , of meat, meat offal , or animal blood , suitable for human consumption : A. Liver sausages (f) 30-00 B. Other (c ) : L Sausages , dry or for spreading, uncooked (d) ( f) 60-00 II . Other (0 40-00 ex 16.02 Other prepared or preserved meat or meat offal , suitable for human consumption : A. Liver : II . Other 24-00 22. 4 . 81 Official Journal of the European Communities No L 110/9 (ECU/100 kg) CCT heading No Description Refund net weight ex 16.02 B. Other : (cont'd) III . Other : a) Containing meat or offals of domestic swine : 2 . Other, containing by weight : aa) 80 % or more of meat or offal , of any kind, including fats of any kind or origin : 11 . Hams, fillets and loins , pieces thereof : (aaa) Uncooked ; mixtures of cooked and uncooked meat (e) 22-00 (bbb) Other 65-00 22 . Shoulders and pieces thereof : (aaa) Uncooked ; mixtures of cooked and uncooked meat (e) 22-00 (bbb) Other 53-00 33 . Other : (aaa) Uncooked ; mixtures of cooked meat of offal and uncooked meat or offal (e) 22-00 (bbb) Other 33 00 bb) 40 % or more but less than 80 % of meat or offal , of any kind, including fats of any kind or origin 21-00 cc) Less than 40 % of meat or offal , of any kind , including fats of any kind or origin 1 1 -00 (a) The cuts are classified in this subheading only if they can be identified as originating from the primary cuts mentioned . (b) Only those products for which the name is certified by the competent authorities of the produ ­ cing Member State can benefit from this refund . (c) The refund on sausages presented in containers with a preservative liquid is granted on net weight after deduction of weight of this liquid . (d) The weight of a coating of paraffin corresponding to normal use in the trade is considered as part of the net weight of the sausage . (e) The term 'uncooked' shall apply to products which have not been subjected to any heat-treatment or which have been subjected to a heat-treatment insufficient to ensure the coagulation of meat proteins in the whole of the product and which therefore show traces of a pinkish liquid on the cut surface when the product is cut along a line passing through its thickest part . (f) If composite food preparations (including prepared dishes) containing sausages , are classified under heading No 16.01 because of their composition , the refund is granted only on the net weight of the sausages , the meat and the offal , including fats of any kind or origin , which make part of these preparations .